UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/2011 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Emerging Markets Fund SEMIANNUAL REPORT November 30, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Emerging Markets Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Emerging Markets Fund, covering the six-month period from June 1, 2011, through November 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Global financial markets proved volatile for much of 2011 as investors struggled with persistently sluggish economic growth and global credit concerns. An escalating sovereign debt crisis in Europe, monetary tightening in China and India and a contentious debate regarding taxes, spending and borrowing in the United States sparked a flight to quality in which investors flocked to traditional safe havens, such as the sovereign debt of developed nations, while riskier stocks and higher yielding bonds generally suffered. Consequently, most international stocks lost value over the reporting period. The global economic outlook currently remains clouded by uncertainty regarding the ability of European policymakers to contain the region’s debt crisis. Meanwhile, conditions in other parts of the world seem to be improving as commodity prices have moderated, inflationary pressures have receded in the emerging markets and consumer confidence has strengthened in the United States.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2011, through November 30, 2011, as provided by D. Kirk Henry, Portfolio Manager Fund and Market Performance Overview For the six-month period ended November 30, 2011, Dreyfus Emerging Markets Fund’s Class A shares produced a total return of –20.06%, Class B shares returned –20.49%, Class C shares returned –20.35% and Class I shares returned –20.00%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), achieved a –19.26% total return for the same period. 2 Stock prices declined during the reporting period when macroeconomic developments sparked a “flight to quality” away from the emerging markets. Moreover, market declines were magnified by weakening currency exchange rates.The fund produced lower returns than its benchmark, primarily due to shortfalls in the consumer discretionary and technology sectors. The Fund’s Investment Approach The fund seeks long-term capital growth. In seeking this objective, the fund invests at least 80% of its assets in the stocks of companies organized, or with a majority of assets or business, in emerging market countries generally represented in the MSCI EM Index. Normally, the fund will not invest more than 25% of its total assets in any single emerging market country.We identify potential investments through quantitative and fundamental research, using a value-oriented, research-driven approach that emphasizes individual stock selection over economic and industry trends. We assess how a stock is valued relative to its intrinsic worth, the company’s efficiency and profitability, and the presence of a catalyst that could trigger an increase in the stock’s price in the near- or mid-term. Macroeconomic Developments Challenged Global Markets The reporting period began in the midst of deteriorating market sentiment as investors grew increasingly concerned about the health of the global economy. In the emerging markets, China and India raised short- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) term interest rates and imposed greater lending restrictions on banks to prevent an acceleration of inflation. These measures threatened to dampen the regions’ high economic growth rates, putting pressure on stocks that previously had advanced in more robust business conditions. In addition, investors worried during the reporting period about a sovereign debt crisis in Europe, as Greece and other members of the European Union saw their borrowing costs soar, pushing them to the brink of insolvency. Meanwhile, global investors reacted cautiously to a contentious political debate in the United States regarding government spending, borrowing and taxes. In addition, U.S. economic data proved disappointing, with the unemployment rate staying high and housing markets continuing to struggle. As investors became more risk-averse, they pulled assets out of the emerging markets in favor of traditional safe havens in more developed markets.The market decline was intensified for U.S. residents by a general weakening of emerging market currencies relative to the U.S. dollar. Stock Selection Strategies Proved Ineffective in Downturn Companies that met near-term expectations tended to hold up well in this environment, but those that fell short were punished, often regardless of attractive valuations and longer-term fundamental strengths. In India, market valuations of a number of companies were hurt by rising interest rates, including software support provider Rolta India and State Bank of India. In South America, the fund held underweighted exposure to gold stocks, which fared relatively well over the reporting period as demand for the precious metal rose. Closer to home, homebuilders in Mexico, including Desarrolladora Homex, declined sharply as economic concerns mounted. From a market sector perspective, the consumer staples sector was hurt by a lack of exposure to Korean automakers, such as Hyundai Motors and Kia Motors.Among information technology companies, some producers of consumer electronics were undermined by an oversupply of flat-panel televisions, and Taiwan-based mobile components supplier Young Fast Optoelectronics struggled along with two key customers, handset makers Nokia and Research in Motion, which were not held by the fund during the reporting period. 4 The fund achieved better results from underweighted exposure to and strong stock selections in the financials sector, particularly in Korea, where insurance companies such asTongYang Life Insurance fared well and a number of banks restructured their operations to reduce costs. Also in Korea, food producer NongShim and Korea Tobacco held up well when investors favored consumer staples companies in the flight to quality. In China, amino acid maker Global Bio-Chem Technology Group and electric utility Huaneng Power beat market averages. The fund also benefited from relative strength in Eastern Europe, including favorable results from Russian oil giant Gazprom and Polish software and services provider Asseco Poland. In Latin America, Brazilian credit card processor Redecard benefited from rising transaction volumes. Valuations at Attractive Levels Although we expect macroeconomic headwinds to persist, equity valuations in the emerging markets are at their lowest levels, on average, since the 2008 global financial crisis. In our judgment, attractively valued companies with strong underlying business fundamentals in growing markets may be poised for gains as inflationary pressures recede and monetary policies ease. December 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of gross dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America and the Pacific Basin. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Markets Fund from June 1, 2011 to November 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2011 Class A Class B Class C Class I Expenses paid per $1,000 † $7.92 $12.48 $11.45 $6.98 Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2011 Class A Class B Class C Class I Expenses paid per $1,000 † $8.87 $13.98 $12.83 $7.82 Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.76% for Class A, 2.78% for Class B, 2.55% for Class C and 1.55% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2011 (Unaudited) Common Stocks—97.6% Shares Value ($) Brazil—15.3% Banco Santander Brasil, ADS 2,077,460 16,037,991 Brasil Insurance Participacoes e Administracao 407,200 4,019,421 Centrais Eletricas Brasileiras 1,302,362 11,933,607 Fibria Celulose, ADR 778,800 6,059,064 Gerdau, ADR 1,518,050 11,658,624 Grendene 729,705 3,232,193 Itau Unibanco Holding, ADR 654,356 11,647,537 JBS 3,973,200 a 13,072,989 Magnesita Refratarios 1,280,300 a 4,198,401 Petroleo Brasileiro, ADR 2,127,010 56,077,306 Porto Seguro 477,120 4,944,413 Redecard 232,000 3,912,959 Tele Norte Leste Participacoes, ADR 1,059,785 10,025,566 Vale, ADR 556,300 12,933,975 China—15.7% Asia Cement China Holdings 1,166,500 547,783 Bank of China, Cl. H 11,319,000 3,703,943 Bank of Communications, Cl. H 2,942,700 1,934,147 Beijing Capital International Airport, Cl. H 21,982,000 10,472,912 China Coal Energy, Cl. H 8,042,000 9,730,547 China Construction Bank, Cl. H 18,238,809 13,005,377 China Dongxiang Group 44,046,000 8,083,687 China Life Insurance, Cl. H 6,267,000 16,789,052 China Petroleum & Chemical, ADR 29,841 3,173,590 China Railway Construction, Cl. H 9,122,500 5,198,008 China Railway Group, Cl. H 16,452,000 5,264,041 Guangzhou Automobile Group, Cl. H 11,782,603 10,922,746 Huaneng Power International, ADR 179,380 3,817,206 Huaneng Power International, Cl. H 23,165,600 12,072,478 Industrial & Commercial Bank of China, Cl. H 31,182,590 18,492,970 Maanshan Iron & Steel, Cl. H 9,952,000 2,918,682 Mindray Medical International, ADR 215,970 5,826,871 PetroChina, ADR 35,320 4,618,090 PetroChina, Cl. H 10,414,000 13,517,965 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) China (continued) Renhe Commercial Holdings 47,678,000 6,980,729 Sinotrans, Cl. H 26,073,500 5,060,151 TPV Technology 6,619,630 1,435,112 Weiqiao Textile, Cl. H 9,512,100 5,201,166 Zhejiang Expressway, Cl. H 9,064,000 5,607,480 Czech Republic—.4% Komercni Banka 25,500 Egypt—.5% Commercial International Bank 1,484,274 Hong Kong—5.0% BYD Electronic International 18,249,500 a 5,745,070 China Mobile 1,557,500 15,354,017 China Mobile, ADR 120,370 5,978,778 China Power International Development 30,299,872 6,698,142 Cosco Pacific 3,328,000 3,904,039 Global Bio-Chem Technology Group 19,988,980 4,362,182 NWS Holdings 4,125,229 5,876,984 Shanghai Industrial Holdings 2,996,000 8,083,909 Hungary—.2% Richter Gedeon 12,488 India—10.0% Bank of India 1,018,478 6,451,531 Glenmark Pharmaceuticals 476,686 2,893,377 Hindustan Petroleum 1,256,813 6,648,152 ICICI Bank 167,860 2,352,227 ICICI Bank, ADR 187,734 5,464,937 India Cements 6,021,288 8,467,667 Jubilant Life Sciences 1,852,538 6,140,378 Mahanagar Telephone Nigam 3,550,200 a 1,845,086 NMDC 1,456,211 5,245,895 Oriental Bank of Commerce 1,691,686 8,806,753 Reliance Industries 1,949,070 29,581,422 Rolta India 3,193,707 3,705,315 8 Common Stocks (continued) Shares Value ($) India (continued) State Bank of India 378,540 12,978,210 State Bank of India, GDR 47,230 b 3,495,020 Steel Authority of India 1,931,680 3,040,963 Sterlite Industries India 1,904,520 3,746,339 Sterlite Industries India, ADR 1,010 8,141 Indonesia—1.9% Aneka Tambang 10,948,500 2,028,732 Astra Agro Lestari 545,000 1,372,705 Indosat 13,074,500 7,676,407 Medco Energi Internasional 27,928,000 7,329,615 Telekomunikasi Indonesia 3,515,000 2,885,463 Malaysia—1.3% Genting Malaysia 1,018,080 1,288,219 Malayan Banking 1,115,188 2,954,117 Tenaga Nasional 5,376,037 9,704,174 Mexico—2.2% America Movil, ADR, Ser. L 427,570 10,184,717 Consorcio ARA 6,666,400 1,877,343 Desarrolladora Homex, ADR 376,440 a 4,423,170 Grupo Financiero Banorte, Cl. O 2,337,700 7,911,912 Philippines—.0% Bank of the Philippine Islands 356,304 Poland—1.2% Asseco Poland 567,894 8,382,262 Bank Pekao 115,164 5,024,002 Russia—5.4% Gazprom, ADR 2,502,780 28,781,970 Lukoil, ADR 318,155 17,848,495 VimpelCom, ADR 1,112,930 13,266,126 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Africa—7.1% Anglo American Platinum 238,340 16,185,529 ArcelorMittal South Africa 261,935 1,985,718 JD Group 1,654,303 9,556,269 Murray & Roberts Holdings 2,778,664 a 8,595,836 Nedbank Group 155,582 2,749,326 Sappi 2,070,672 a 6,265,290 Sasol, ADR 5,210 249,611 Standard Bank Group 2,262,845 27,498,569 Telkom 1,611,322 5,759,154 South Korea—17.3% Grand Korea Leisure 261,850 4,311,139 Hyundai Development 432,240 6,870,246 Jinro 454,245 12,140,446 KB Financial Group 503,510 17,521,384 KB Financial Group, ADR 51,408 1,794,139 Korea Electric Power 590,165 a 13,344,250 Korea Electric Power, ADR 54,510 a 605,061 Korea Exchange Bank 2,123,350 15,654,470 KT 48,480 1,553,835 KT, ADR 449,910 7,221,055 LG Electronics 182,662 12,162,614 Mirae Asset Securities 297,480 9,047,578 NongShim 37,400 7,720,765 POSCO 27,899 9,412,355 POSCO, ADR 21,050 1,802,933 Samsung Electronics 27,389 24,865,606 Samsung Fire & Marine Insurance 8,237 1,623,907 Shinsegae 46,049 9,972,237 SK Chemicals 24,832 1,472,081 SK Telecom 93,421 12,567,422 10 Common Stocks (continued) Shares Value ($) South Korea (continued) SK Telecom, ADR 250,940 3,711,403 Tong Yang Life Insurance 424,010 5,710,199 Yuhan 101,423 11,061,579 Taiwan—10.1% AU Optronics 6,743,000 3,217,386 AU Optronics, ADR 1,406,930 6,781,403 Chinatrust Financial Holding 5,302,742 3,009,264 Compal Electronics 1,299,000 1,191,367 Hon Hai Precision Industry 7,606,017 20,646,678 KGI Securities 8,960,982 3,568,226 Nan Ya Printed Circuit Board 4,132,220 9,562,157 Novatek Microelectronics 2,629,000 6,626,248 Powertech Technology 2,809,000 6,406,846 Siliconware Precision Industries 4,623,000 4,241,530 Siliconware Precision Industries, ADR 325,970 1,496,202 SinoPac Financial Holdings 35,554,934 10,198,918 Taiwan Semiconductor Manufacturing 2,684,638 6,760,629 Tatung 11,595,380 a 3,264,745 Transcend Information 2,942,940 6,754,394 United Microelectronics 25,152,445 11,144,643 United Microelectronics, ADR 898,490 2,057,542 Young Fast Optoelectronics 2,348,504 4,987,569 Thailand—.9% Bangkok Bank 1,319,160 6,853,881 Kasikornbank 950,400 3,692,870 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Turkey—1.9% Asya Katilim Bankasi 3,576,250 a 3,461,360 Turkcell Iletisim Hizmetleri 1,076,830 a 5,346,612 Turkcell Iletisim Hizmetleri, ADR 126,860 a 1,598,436 Turkiye Is Bankasi, Cl. C 5,166,851 10,679,807 United Kingdom—.8% African Barrick Gold 878,656 6,927,072 JKX Oil & Gas 1,008,331 2,463,916 United States—.4% iShares MSCI Emerging Markets Index Fund 114,460 Total Common Stocks (cost $1,296,971,003) Preferred Stocks—.6% Brazil: Cia de Tecidos do Norte de Minas—Coteminas 973,648 1,911,384 Gerdau 56,400 421,047 Itau Unibanco Holding 233,500 4,119,031 Total Preferred Stocks (cost $8,286,969) Rights—.0% South Korea LG Electronics (cost $372,496) 17,238 a 327,352 12 Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,000,000) 5,000,000 c Total Investments (cost $1,310,630,468) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipts ADS—American Depository Shares GDR—Global Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2011, this security was valued at $3,495,020 or .3% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 26.2 Utilities 5.2 Energy 13.6 Consumer Staples 3.5 Information Technology 12.6 Health Care 2.5 Materials 12.1 Exchange Traded Funds .4 Telecommunication Services 9.7 Money Market Investment .4 Consumer Discretionary 6.6 Industrial 5.8 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES November 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 1,305,630,468 1,091,598,644 Affiliated issuers 5,000,000 5,000,000 Cash 1,072,470 Cash denominated in foreign currencies 12,140,407 11,989,134 Receivable for investment securities sold 3,816,736 Dividends receivable 2,614,266 Receivable for shares of Common Stock subscribed 961,370 Prepaid expenses 130,798 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,623,908 Payable for shares of Common Stock redeemed 2,577,189 Payable for investment securities purchased 189,095 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 15,086 Accrued expenses 236,705 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,223,907,461 Accumulated undistributed investment income—net 14,329,932 Accumulated net realized gain (loss) on investments 88,455,968 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (214,151,926 ) a Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 424,307,399 255,204 29,976,698 658,002,134 Shares Outstanding 39,736,893 25,092 2,880,635 61,165,717 Net Asset Value Per Share ($) a Net of $16,980 deferred capital gains country tax. See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended November 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $2,483,439 foreign taxes withheld at source): Unaffiliated issuers 17,526,651 Affiliated issuers 8,083 Interest 14,003 Total Income Expenses: Management fee—Note 3(a) 7,478,501 Shareholder servicing costs—Note 3(c) 1,396,457 Custodian fees—Note 3(c) 746,853 Distribution fees—Note 3(b) 125,457 Professional fees 73,740 Directors’ fees and expenses—Note 3(d) 45,740 Registration fees 37,453 Loan commitment fees—Note 2 7,696 Prospectus and shareholders’ reports 3,407 Interest expense—Note 2 339 Miscellaneous 36,654 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (138 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 39,806,964 Net realized gain (loss) on forward foreign currency exchange contracts (206,908 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (318,329,149 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (16,062 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2011 Year Ended (Unaudited) May 31, 2011 Operations ($): Investment income—net 7,596,578 8,736,480 Net realized gain (loss) on investments 39,600,056 146,151,879 Net unrealized appreciation (depreciation) on investments (318,345,211 ) 76,758,285 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares — (2,361,035 ) Class I Shares — (4,326,880 ) Total Dividends — ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 48,499,828 204,584,783 Class B Shares 69,429 246,742 Class C Shares 3,302,203 20,469,495 Class I Shares 146,547,732 525,445,826 Dividends reinvested: Class A Shares — 2,171,341 Class I Shares — 3,320,567 Cost of shares redeemed: Class A Shares (96,198,107
